UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------------------x
BERNADETTE RODRIGUEZ,

                                Plaintiff,
                                                               MEMORANDUM & ORDER
                  - against -                                    19-CV-1185 (PKC) (LB)

UNITED STATES,

                                Defendant.
-------------------------------------------------------x
PAMELA K. CHEN, United States District Judge:

        This action concerns groundwater contamination at Camp Lejeune in North Carolina and

the alleged effects of its consumption on Plaintiff and her children. By Order dated August 20,

2019, the Court construed the claim as brought pursuant to the Federal Tort Claims Act (“FTCA”),

dismissed it for lack of subject matter jurisdiction on the grounds that there was no allegation of

exhaustion of required administrative procedures, and granted Plaintiff leave to file an amended

complaint to correct the deficiencies of her complaint by, inter alia, alleging facts to show

exhaustion of her administrative remedies under the FTCA.

        On September 16, 2019, Plaintiff submitted a timely amended complaint in which she

properly substitutes the United States as the sole Defendant and alleges that she filed an

administrative claim on May 22, 2017 with the Department of the Navy and that a final agency

decision was rendered by a letter dated January 25, 2019. (See generally Amended Complaint

(“Am. Compl.”), Dkt. 5.) By Order dated October 2, 2019, Plaintiff was ordered to show cause

within thirty days why this action should not be dismissed as time-barred, since the action was not

filed within six months of the presumed date of mailing of the final agency decision. Plaintiff

timely responded with a copy of the envelope indicating that the Department of the Navy mailed



                                                           1
the final agency decision, by certified mail, on January 31, 2019, rendering her July 31, 2019

complaint timely.

       Accordingly, Plaintiff’s amended complaint may proceed.              The Clerk of Court is

respectfully directed to correct the caption to reflect that the United States is the sole Defendant to

this action. The Clerk of the Court is respectfully directed to issue a summons against the United

States and to effect service of the amended complaint and this Order upon United States Attorney’s

Office for the Eastern District of New York without prepayment of fees.

       This case is referred to the Honorable Lois Bloom for pretrial supervision. The Court

certifies pursuant to 28 U.S.C. § 1915(a)(3) that any appeal from this order would not be taken in

good faith and therefore in forma pauperis status is denied for purpose of an appeal. Coppedge v.

United States, 369 U.S. 438, 444−45 (1962).

                                                       SO ORDERED.


                                                       /s/ Pamela K. Chen
                                                       Pamela K. Chen
                                                       United States District Judge
Dated: November 18, 2019
       Brooklyn, New York




                                                  2
